Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.

Claim Status
Claims 1-22 are pending. Claims 21-22 have been added. Claims 1-2, 17 and 19 have been amended. In the response to the restriction requirement, Applicants elected Group I and a Cys-Cys homodimer of SEQ ID NO: 105. Applicants elected species was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that anticipated it. As a result, claims 1-4, 8, 11, 18 and 21-22 have been examined and claims 5-7, 9-10, 12-17 and 19-20 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Claim Rejections - 35 USC § 102
The rejection of claims 1-4, 8, 11 and 18 under 35 U.S.C. 102(a)(1) as being anticipated by Emamian is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new rejection.
Claims 1-4, 8, 11, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Emamian (US 2010/0047226) in view of Meyer et al. (J Pept Sci. 2013 May;19(5):277-82).
With respect to claims 1-4 and 22, Emamian teaches the peptide AKRVKGRTWTLCGTPEY (SEQ ID NO: 60; claim 4), which corresponds to the instantly claimed amino acid sequence (X)-(seq1)-(Y)-(seq2)-(Z), wherein:
1) X is Ala, seq1 is KRVKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
2) X is Lys, seq1 is RVKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
3) X is Arg, seq1 is VKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
4) X is Val, seq1 is KGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; or
5) X is Lys, seq1 is GRT, Y is Trp, seq2 is TLC, and Z is Gly.
The difference between the peptide of Emamian and the instantly claimed peptide is the amino acid at position Y (i.e. a Trp residue in the peptide of Emamian).
Emamian does not teach substituting Trp with 1-nal.
However, Emamian teaches that “[o]ne of ordinary skill will recognize that "conservative mutations" also include the substitution, deletion or addition of nucleic acids that alter, add or delete a single amino acid or a small number of amino acids in a
coding sequence where the nucleic acid alterations result in the substitution of a chemically similar amino acid (para [0085]).
Meyer et al. teach that “[N]aphthylalanine residues are often used as tryptophan replacements, but it is not clear if 1-naphthylalanine or 2-naphthylalanine is adequate at replicating the geometry and stability observed with tryptophan aromatic interactions. Herein, a 12-residue peptide has been constructed with laterally disposed aromatic amino acids. A direct comparison is made between tryptophan and other bicyclic, unnatural amino acids. Significant stabilization is gained from all bicyclic amino acids; however, geometric analysis shows that only 1-naphthylalanine adopts a similar edge to face geometry as tryptophan, whereas the 2-naphthylalanine appears most similar to a substituted phenylalanine” (abstract).
It would have been obvious to one of ordinary skill in the art to substitute the Trp amino acid in the peptide of Emamian with 1-naphthylalanine because Emamian teaches that the peptide can comprise conservative substitutions.
The skilled artisan would have had a reasonable expectation of success because Meyer et al. teach that 1-naphthylalanine adopts a similar edge to face geometry as tryptophan.
Furthermore, the MPEP 2144.09 states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c)”.
In the instant case, one of ordinary skill in the art would have reasonably expected the peptide Emamian comprising the substitution of Trp with 1-nal to result in a peptide with similar properties.

With respect to claim 8, the peptide obvious over Emamian and Meyer et al. corresponds to the claimed (X7)-V-(X8)-GRT-(Y)-TLC-(Z), wherein X7 is Arg, X8 is Lys, Y is 1-nal, and Z is Gly.
With respect to claim 11, Emamian teaches the peptide is acetylated (claim 6; paras [0061]-[0062]).
With respect to claim 18, Emamian teaches a pharmaceutical composition comprising the peptide and a pharmaceutically acceptable excipient (claim 1) or carrier (claim 13; para [0010]).

Allowable Subject Matter
Claim 21 is allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This is a new rejection. 
Claims 1-4, 8, 11, 18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8541670 in view of Meyer et al. (J Pept Sci. 2013 May;19(5):277-82).
With respect to claims 1-4 and 22, ‘670 teaches a composition comprising the peptide AKRVKGRTWTLCGTPEY (SEQ ID NO: 60; claim 4), which corresponds to the instantly claimed amino acid sequence (X)-(seq1)-(Y)-(seq2)-(Z), wherein:
1) X is Ala, seq1 is KRVKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
2) X is Lys, seq1 is RVKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
3) X is Arg, seq1 is VKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
4) X is Val, seq1 is KGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; or
5) X is Lys, seq1 is GRT, Y is Trp, seq2 is TLC, and Z is Gly.

The difference between the peptide of ‘670 and the instantly claimed peptide is the amino acid at position Y (i.e. a Trp residue in the peptide of ‘670).
‘670 does not teach substituting Trp with 1-nal.
However, ‘670 teaches that “[o]ne of ordinary skill will recognize that "conservative mutations" also include the substitution, deletion or addition of nucleic acids that alter, add or delete a single amino acid or a small number of amino acids in a
coding sequence where the nucleic acid alterations result in the substitution of a chemically similar amino acid (column 26, lines 29-34).
Meyer et al. teach that “[N]aphthylalanine residues are often used as tryptophan replacements, but it is not clear if 1-naphthylalanine or 2-naphthylalanine is adequate at replicating the geometry and stability observed with tryptophan aromatic interactions. Herein, a 12-residue peptide has been constructed with laterally disposed aromatic amino acids. A direct comparison is made between tryptophan and other bicyclic, unnatural amino acids. Significant stabilization is gained from all bicyclic amino acids; however, geometric analysis shows that only 1-naphthylalanine adopts a similar edge to face geometry as tryptophan, whereas the 2-naphthylalanine appears most similar to a substituted phenylalanine” (abstract).
It would have been obvious to one of ordinary skill in the art to substitute the Trp amino acid in the peptide of ‘670 with 1-naphthylalanine because ‘670 teaches that the peptide can comprise conservative substitutions.
The skilled artisan would have had a reasonable expectation of success because Meyer et al. teach that 1-naphthylalanine adopts a similar edge to face geometry as tryptophan.
Furthermore, the MPEP 2144.09 states that “[A] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c)”.
In the instant case, one of ordinary skill in the art would have reasonably expected the peptide ‘670 comprising the substitution of Trp with 1-nal to result in a peptide with similar properties.
With respect to claim 8, the peptide of ‘670 corresponds to the claimed (X7)-V-(X8)-GRT-(Y)-TLC-(Z), wherein X7 is Arg, X8 is Lys, Y is 1-nal, and Z is Gly.
With respect to claim 11, ‘670 teaches the peptide is acetylated (claim 4).
With respect to claim 18, ‘670 teaches the composition further comprises a carrier (claim 7).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658